Citation Nr: 0636805	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-31 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim that the character of his discharge 
from service does not bar entitlement to Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel
INTRODUCTION

The appellant served slightly more than three years of 
creditable active military service from September 1967 to 
February 1972, when he received a discharge under other than 
honorable conditions.  

This matter comes came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which determined that the character 
of the appellant's service barred him from entitlement to 
nonservice-connected pension benefits.  The veteran appeared 
at a videoconference conducted by the undersigned Acting 
Veterans Law Judge in June 2006.  

After reviewing the record, the Board finds that the claim on 
appeal is more accurately stated as listed on the title page 
of this decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant enlisted in September 1967 for three years.  In 
November 1969, he was discharged for immediate reenlistment.  
The appellant reenlisted for an additional three-year period.  
The appellant did not complete that three-year period, but, 
instead, was discharged under other than honorable conditions 
(OTHC) in February 1972.  The appellant's March 2004 claim of 
entitlement to nonservice-connected pension benefits has been 
denied on the basis that the February 1972 discharge bars the 
appellant from payment of veterans' benefits.  The appellant 
contends that his service should be considered two periods of 
service, and contends that, because his November 1969 
discharge was honorable, he should be eligible for veterans' 
benefits based on that service.  

When a former servicemember is seeking VA benefits, it first 
must be shown that the service member has attained the status 
of "veteran."  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  
The term "veteran" means a person who served in the active 
military, naval or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  38 C.F.R. § 3.12(d) provides that a 
discharge or release based on willful and persistent 
misconduct is the equivalent of a dishonorable discharge, in 
that such a discharge is a bar to payment of appellants' 
benefits.  

In May 1997, the RO determined that the appellant's discharge 
from service under other than honorable conditions 
constituted a bar to VA benefits under 38 C.F.R. § 3.12 based 
on the appellant's absence without leave (AWOL) in excess of 
180 days.  The RO also noted that the appellant had two 
periods of AWOL, among other offenses, prior to September 27, 
1970, when his initial period of obligated service would have 
expired.  The RO concluded that, since the appellant's 
pattern of persistent and willful misconduct began prior to 
September 27, 1970, the period of obligated service which 
would have ended on that date could not be considered to be 
honorable.  The RO sent the appellant notice of that 
determination, and his appellate rights, in May 1997.

In adjudicating the March 2004 pension claim at issue in this 
appeal, the RO considered the May 1997 administrative 
decision that determined that the character of the 
appellant's discharge barred receipt of benefits.  The RO 
provided the appellant with the text of 38 C.F.R. § 3.12, the 
regulation under which the May 1997 determination was made, 
but did not advise the appellant that the May 1997 
determination was final.  That decision is final, and the 
Board cannot adjudicate the claim again on the merits unless 
new and material evidence has been received.  38 U.S.C.A. § 
5108 (West 2002); see D'Amico v. West, 209 F.3d 1322, 1326-
1327 (Fed. Cir. 2000) (new and material requirement applies 
to claims disallowed for any reason, including claims for 
establishing status as a claimant).  The issue of new and 
material evidence must be addressed regardless of whether the 
RO based its determination on that issue.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995). 

The appellant has not been notified that his contention that 
he is entitled to status as a veteran based on some portion 
of his service may only be addressed on the merits if he 
submits new and material evidence, or if he attacks the 
finality of that decision under some other legal theory, such 
as through an allegation of clear and unmistakable error 
(CUE).  In particular, the Board notes that the RO's May 1997 
determination and the August 2004 statement of the case 
discussed only the application of 38 C.F.R. § 3.12 to this 
case.  However, 38 C.F.R. § 3.13 may also apply.  The Board 
notes that failure to apply an applicable regulation is a 
basis for a finding of CUE.  

It is the Board's opinion that consideration of the claim on 
a new and material basis, in the absence of notice to the 
appellant, would be prejudicial to the appellant.  Remand is 
required to provide such notice.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and his 
representative notice that, since a claim 
of entitlement to VA benefits was 
previously denied on the basis that the 
character of his discharge barred 
benefits, he must submit new and material 
evidence to reopen the claim of 
entitlement to nonservice-connected 
pension benefits.  The notice should 
include a definition of new and material 
evidence, notice of what information and 
evidence not previously provided, if any, 
will assist in substantiating or is 
necessary to substantiate the elements of 
the claim, and should advise the 
appellant in particular of the specific 
basis for the prior determination that 
the character of his service was a bar to 
benefits.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The notice must also state which portion 
of the evidence, if any, is to be 
provided by the appellant and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the appellant provide 
any evidence in his possession that 
pertains to the claim.  The letter should 
include to the extent applicable in this 
case, the information or evidence need to 
establish a disability rating and 
effective date for the claim on appeal.  
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

The notice should also provide 
information about revision of a final 
decision on the basis of CUE, and the 
notice should include the definition of 
CUE and information as to the pleading 
requirements.  

2.  After completing any additional 
development deemed necessary, VA should 
readjudicate whether the character of the 
appellant's discharge in February 1972 is 
a complete bar to veterans' benefits, or 
whether some period of his service was 
honorable.  This readjudication should 
include specific discussion of 38 C.F.R. 
§ 3.13.  If the determination remains 
adverse, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. E. LARKIN,
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


